 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, Plumbers andSteamfitters Local Union No. 598, AFL-CIO(Rust/W.S.H.) and Leslie D. McClure. Case19-CB-3578March 31, 1981DECISION AND ORDEROn November 6, 1980, Administrative LawJudge Roger B. Holmes issued the attached Deci-sion in this proceeding. Thereafter, the Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed limited exceptions and abrief in support of the Administrative Law Judge'sDecision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge, to modify the remedy so that interest willbe computed in the manner prescribed in FloridaSteel Corporation, 231 NLRB 651 (1977),3 and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,United Association of Journeymen and Apprenticesof the Plumbing and Pipefitting Industry of theUnited States and Canada, Plumbers and Steamfit-ters Local Union No. 598, AFL-CIO, Pasco,Washington, its officers, agents, and representa-tives, shall take the action set forth in the said rec-ommended Order, as so modified:Insert the following as paragraph 2(b) and relet-ter the subsequent paragraphs accordingly:"(b) Preserve and, upon request, make availableto the Board or its agents, for examination andThe Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In the absence of exceptions, we need not, nor do we, decide wheth-er the Union could lawfully deny McClure acccess to its exclusive hiringhall because he refused to pay the working assessment which accruedduring the time he was concededly working as a statutory supervisor andwas therefore outside the bargaining unit, even if it had been found thathe was working "on the contract" at the hourly wage rate set forththerein for superintendents.3 See, generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay due based on theformula set forth in his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).255 NLRB No. 71copying, all records and data appropriate to verify-ing compliance with the terms of this Order."DECISIONROGER B. HOLMES, Administrative Law Judge: Theunfair labor practice charge in this case was filed onAugust 24, 1979, by Leslie D. McClure, an individual.(See G.C. Exh. l(a).)The Regional Director for Region 19 of the NationalLabor Relations Board, herein called the Board, whowas acting on behalf of the General Counsel, issued onOctober 22, 1979, a complaint and notice of hearingagainst United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of theUnited States and Canada, Plumbers and SteamfittersLocal Union No. 598, AFL-CIO, herein called theUnion or the Respondent. (See G.C. Exh. (c).)The General Counsel's complaint alleges that the Re-spondent has engaged in unfair labor practices within themeaning of Section 8(b)(1)(A) and (2) of the NationalLabor Relations Act, herein called the Act.The Respondent filed on October 23, 1979, its initialanswer to the General Counsel's complaint. (See G.C.Exh. l(e).) The Respondent also filed on March 17, 1980,its amended answer to the complaint. (See G.C. Exh.1(i).)Because the court reporter did not appear on March18, 1980, to record the trial proceedings of the hearing, Iofficially opened the record in Richland, Washington, onthat date, and that afternoon I granted the Respondent'smotion to continue the hearing until April 22, 1980. Sub-sequently, at the joint request of the General Counseland the Respondent, I rescheduled the hearing to June10, 1980. (See G.C. Exh. 1(j) and l(k).) Therefore, thehearing resumed on June 10, 1980, in Richland, and itconcluded on June 11, 1980. At the request of the coun-sel for the General Counsel, the time for filing briefs wasextended to July 22, 1980. Briefs have been receivedfrom the counsel for the General Counsel, the ChargingParty, and the attorney for the Respondent.There are numerous clerical errors in the transcript ofthe hearing, but those errors appear to be of no real con-sequence in making a decision on the issues. There wasan objection raised by the attorney for the Respondenton the grounds of hearsay to a question asked of JudyMcClure by the counsel for the General Counsel. In ana-lyzing the matter under Rule 801 of the Federal Rules ofEvidence, I sought to inquire whether the GeneralCounsel was offering such testimony to prove the truthof the matter asserted by an out-of-court declarant. Un-fortunately, the court reporter confused "out-of-court"with "out-of-work." Thus, my comments at transcriptpages 370 and 371 actually pertained to an "out-of-courtdeclarant." That is just one example of a minor error inthe transcript, which may seem confusing to someonereading the record who was not present at the hearing,but it is an error of no real consequence.On October 7, 1980, I wrote a letter to all of the par-ties and advised them that the court reporter had inad-vertently marked the two tape recording cassettes, whichhad been received into evidence at the hearing, in such a 451PLUMBERS, LOCAL 598manner that it was not possible to listen to the tape re-cordings. In order to explain and to clarify that matterfor the Board in Washington, D.C., I shall hereby re-ceive into evidence as Administrative Law Judge's Ex-hibits a copy of my letter to the parties and the responsesreceived from them. Transcripts of both tape recordingswere admitted into evidence at the hearing.FINDINGS OF FACT1. The EmployerRust/W.S.H., which will generally be referred toherein as the Employer, is a joint venture which has anoffice and place of business in Wallula, Washington,where it is engaged in the business of the mechanicalconstruction of a pulp plant.During the 12 months preceding the issuance of theGeneral Counsel's complaint, the Employer had grosssales of goods and services valued in excess of $500,000.During the same time period, the Employer either soldand shipped goods or provided services valued in excessof $50,000 from its facilities within the State of Washing-ton: (1) to customers outside the State of Washington, or(2) to customers within the State of Washington, whichcustomers were engaged in interstate commerce by otherthan indirect means. In addition, during the same periodof time, the Employer also purchased and caused to betransferred and delivered to its facilities within the Stateof Washington, goods and materials valued in excess of$50,000 which came: (I) directly from sources outsidethe State of Washington, or (2) from suppliers within theState of Washington, which suppliers had obtained suchgoods and materials directly from sources outside theState of Washington.Upon the foregoing facts, and the entire record herein,I find that the Employer has been, at all times materialherein, an employer engaged in commerce and in a busi-ness affecting commerce within the meaning of Section2(6) and (7) of the Act.The unfair labor practice charge named two employ-ers, one of whom was J. A. Jones and the other one wasthe Employer described above. However, J. A. Jones isnot named specifically in the General Counsel's com-plaint. See Respondent's Exhibit 1, which is a copy of aletter dated August 31, 1979, from the attorney for J. A.Jones Construction Co., and his appearance form.2. The unionIt was admitted in the pleadings that the Respondenthas been at all times material herein a labor organizationwithin the meaning of Section 2(5) of the Act. Based onthe foregoing, and the entire record in this case, I findthat fact to be so.3. Certain facts admitted in the pleadingsAmong the facts admitted to be true in the pleadingsfiled by the parties were those allegations set forth inparagraph 5 of the General Counsel's complaint. Para-graph 5 states as follows:(a) At all times material herein, Respondent hashad collective bargaining agreements with variousemployers, including the Employer, wherein Re-spondent has been recognized as the sole and exclu-sive collective bargaining representative of variousappropriate units of employees working in theplumbing and pipefitting trades.(b) Pursuant to the agreements described in sub-paragraph 5(a) above, Respondent has, at all timesmaterial herein, operated an exclusive referralsystem for plumbers and pipefitters from its officelocated in Pasco, Washington.(c) By the terms of the agreements described insubparagraphs 5(a) and 5(b) above, various employ-ers, including the Employer, are required to obtainall plumbers and pipefitters exclusively from Re-spondent's hiring hall, when performing workwithin the geographical jurisdiction of Respondent.4. The issues framed by the pleadingsThe General Counsel's allegations of conduct violativeof Section 8(b)(l)(A) and (2) are set forth in paragraph 6of his complaint. Paragraph 6 alleges as follows:(a) Since on or about August 6, 1979, and con-tinuing through on or about August 27, 1979, Re-spondent by its agents, Fred Tausch and RayMcKnight, has failed and refused to register for re-ferral and refer to the employers, including the Em-ployer, who are parties to the agreements describedin subparagraphs 5(a), 5(b) and 5(c) above, employ-ee McClure.(b) Respondent engaged in the conduct describedin subparagraph 6(a) above, because McClure failedto make working assessment payments to Respond-ent while McClure worked as a statutory supervisorunder the Act, and for reasons other than employeeMcClure's failure to tender periodic dues or initi-ation fees uniformly required as a condition of ac-quiring or retaining membership in Respondent.(c) Respondent by engaging in the conduct de-scribed in subparagraphs 6(a) and 6(b) above violat-ed its exclusive hiring hall procedures for the refer-ral of plumbers and pipefitters to the employerswho were parties to the agreements described insubparagraphs 5(a), 5(b) and 5(c), above.The Respondent's answer to those allegations is setforth in paragraph 2 of the Respondent's amendedanswer. Paragraph 2 states as follows:2. With regard to Paragraph 6, Respondent re-sponds as follows. On August 22, 1979, BusinessRepresentative Fred Tausch and Complaining PartyLeslie McClure discussed the payment of dues. Mr.Tausch indicated that the payment of working dueswas a requirement of the applicable union Constitu-tion before any dues payment could be received.Mr. McClure did not request to register on the out-of-work list and was not refused an opportunity toregister. Rather, the conversation dealt with mem-bership responsibilities. While Mr. McClure appar-ently understood Mr. Tausch's statements to meanhe could not register, that statement was not madePLUMBERS. LOCAL 598 45! 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Mr. McClure was not denied an opportunity toregister. Mr. McClure was duly registered the firstday he requested registration-August 28, 1979.Except as specifically admitted in this paragraph,Paragraph 6 is denied.5. The witnessesIn alphabetical order by their last names, the followingeight persons appeared as witnesses at the hearing in thisproceeding.Linda Gilmore was an employee of the Respondent atthe time of the hearing. She first began working for theRespondent in 1975.Joyce Goodwin has been an employee of the Respond-ent since August 1977. At the time that she testified atthe hearing, Goodwin was the secretary to the Respond-ent's business manager, Ray McKnight.Donald Hodgin has worked for the Respondent as abusiness representative for more than 1-1/2 years.Wayne Jernigan has been a member of the Respondentfor approximately 4 years. At the time of the hearing,Jernigan worked as a pipefitter foreman for W.S.H. at aproject in Wallula, Washington, where Leslie McClurewas also working. Jernigan has known McClure forabout 5 years.Pamela Lee has been an employee of the Respondentsince August 1973.Judy McClure is the wife of the Charging Party in thisproceeding.Leslie D. McClure is the Charging Party in this case.Fred Tausch worked as a business representative of theRespondent for 2 years until October 1979. At the timeof the hearing, Tausch was a general foreman for theJones Energy Division.6. Credibility resolutionsThere are sharp conflicts between the testimony givenby the General Counsel's witnesses and by the Respond-ent's witnesses at the hearing. A decision must be madeas to which one of those conflicting versions is credible.After observing the manner in which all of the wit-nesses testified at the hearing, and after reviewing theirtestimony in the transcript, I am persuaded that LeslieMcClure is a truthful witness.Support for portions of his testimony is found in thetestimony of his wife, Judy McClure, and also in the tes-timony of a person whom McClure has known for 5years, Jernigan. Of course, consideration has been givento the husband-wife relationship in evaluating the testi-mony given by Judy McClure and to the work-relatedrelationship between McClure and Jernigan in evaluatingthe testimony given by Jernigan. These are obvious fac-tors to be weighed and considered. Having evaluatedtheir testimony in light of the existence of those relation-ships, I am persuaded that they also told the truth in thisproceeding, and I have also credited their testimony.Support for portions of McClure's testimony is alsofound in certain documentary evidence. For example, seeGeneral Counsel's Exhibit 7, which is a job offer datedMay 19, 1978, from W.B.G. to McClure, and see Gener-al Counsel's Exhibit 6, which shows that McClure quitwork on July 27, 1979, for W.B.G. and was "suitable forrehire." See, also, General Counsel's Exhibits 8 and 9,which are telephone bills from the United TelephoneSystem to McClure. See also General Counsel's Exhibits10(a) and (b), which are copies of a mailgram datedAugust 3, 1979, and sent from Reno, Nevada. See, fur-ther, General Counsel's Exhibit 13, which is a letterdated August 7, 1979, from a Board agent to McClure.See also General Counsel's Exhibit 12, which is a pumpwork order dated August 8, 1979, and an invoice datedAugust 9, 1979. See, further, General Counsel's Exhibit15, which is a canceled check signed by Judy McClure,dated September 14, 1979, and made payable to BleyhlFarm Service.Support for portions of McClure's testimony is alsofound in two tape recordings, which he made at the timeof the two conversations. See General Counsel's Exhibits11(a) and (b), which are a tape recording and a transcrip-tion of what is audible on that tape recording of a con-versation between McClure and Tausch on August 6,1979, at the union hall. See, further, Charging Party'sExhibits 1 and 2, which are a tape recording and a tran-scription of that tape recording of a telephone conversa-tion between McClure and a Board agent on August 7,1979. Significantly, the contents of that taped telephoneconversation lend support to McClure's testimony withregard to the timing of that telephone call and the timingof his August 6, 1979, conversation with Tausch at theunion hall. For example, see page 2 of Charging Party'sExhibit 2, where the following is shown:WOMAN: When was this that you went down?MCCLURE: Friday.WOMAN: O.K. SO that was August 3?MCCLURE: No, it would be July 27.WOMAN: O.K.MCCLURE: The Friday before.If the telephone call was, in fact, made on Tuesday,August 7, 1979, then it is logical that the Board agentsaid, "O.K. so that was August 3?" in response toMcClure's mention of "Friday." As is clear from thecontext, McClure made reference to the Friday beforethat as the date of his first visit to the union hall. IfMcClure's telephone conversation with the Board agenthad been much later in the month of; August, it wouldnot be logical for the Board agent to have mentionedAugust 3 when McClure said "Friday."Note also page 3 of Charging Party's Exhibit 2 whereMcClure twice mentions "yesterday" in reference to hissecond visit to the Respondent's hall:MCCLURE: And so when I went down there, Iwent down there and talked to them yesterday, Isaid "Listen, my, I'm still eligible to go to work forat least 3 weeks and he refused to even put myname on the board because he says "Not until youpay this assessment."WOMAN: When did you talk to him about this?MCCLURE: That was yesterday. I tried to goback down there again and go to work and I talkedto another business agent and he called me into hisoffice. He said not until you pay the 1-1/2% assess- PLUMBERS, LOCAL 598453ment that you made when you were a superintend-ent.An earlier reference to McClure having 3 more weeksto pay his union dues is found on page 2 of ChargingParty's Exhibit 2. McClure stated, "Yeah, well I'm justassuming it's three weeks. It'll be the end of the month,whenever that is." Note also the Board agent's remarkon page 4 of Charging Party's Exhibit 2: ". ..it is no-where near the end of the month yet." Those commentssupport McClure's testimony that he called the Boardagent on August 7, 1979, which was about 3 weeksbefore the end of the month, and August 7, 1979, was"nowhere near the end of the month."If McClure's conversation with Tausch at the unionhall had occurred later in the month of August 1979, andif McClure's telephone conversation with the Boardagent had occurred after that, neither the Board agent'scomments nor McClure's comments described abovewould be logical. As pointed out above, those commentstend to support McClure's version of the timing of theseevents.Based on his demeanor as a witness and on the forego-ing summary of matters lending support to McClure'stestimony, I have credited McClure's testimony as beingtruthful and accurate. I will rely upon his testimony andthe credited testimony of Judy McClure and Jerniganthroughout this Decision. In addition, I will base manyof the findings of fact herein upon documentary evi-dence.Acceptance of McClure's testimony as being truthfulnecessarily means that the conflicting testimony given byother witnesses at the hearing cannot be accepted.Tausch was the first witness to be called to testify atthe hearing. He gave his testimony before it was re-vealed at the hearing that a tape recording existed of hisconversation with McClure at the Respondent's office.(See G.C. Exhs. Il(a) and (b).) The tape recording ofthat conversation directly contradicts the version givenby Tausch on the witness stand. The conflicts betweenhis testimony and the tape recording revealed that histestimony at the hearing was in error. Also in error wasthe assertion that the conversation with McClure had oc-curred on August 22, rather than August 6, 1979. In thisconnection, see Respondent's Exhibit 3 and the notationwhich allegedly was made on that date. The testimonyof McClure, Judy McClure, Jernigan, and documentaryevidence are persuasive that the August 22, 1979, dategiven by Tausch was in error. Under the foregoing cir-cumstances, confidence in the accuracy, and the reliabil-ity of his other testimony offered at the hearing, is un-dermined. Accordingly, I do not credit Tausch's ac-count.Although I do not consider credibility determinationsmade by another Administrative Law Judge in anotherproceeding to be binding on me, I have honored the re-quest by the counsel for the General Counsel to take ju-dicial notice of a Board decision involving the same Re-spondent where testimony by Tausch was not credited.See United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United Statesand Canada. Plumbers and Steamfitters Local Union 598,AFL-CIO (Columbia Mechanical Contractors Association),250 NLRB 75 (1980). Administrative Law Judge JoanWieder did not credit certain testimony by Tausch inthat case before her, and the Board affirmed her findings.See footnote I of the Board's decision.As explained above, the crediting of McClure's testi-mony necessarily means that the conflicting or inconsist-ent accounts given by other witnesses cannot be accept-ed as accurate and reliable. In these circumstances, Ihave not credited the accounts given by the four em-ployees of the Respondent who testified at the hearing:Gilmore, Goodwin, Hodgin, and Lee.7. Certain provisions in two collective-bargainingagreements between the Respondent and Employersengaged in the plumbing and pipefitting industryIntroduced into evidence as General Counsel's Exhib-its 2 and 3 were copies of collective-bargaining agree-ments between the Respondent and certain employersengaged in the plumbing and pipefitting industry.General Counsel's Exhibit 2 has effective dates fromJune 1, 1979, through May 31, 1982. See article XXXIX,"Term of Agreement," on page 45 of that exhibit. Theentire contract is in evidence, and it may be studied bythose persons having a need to do so. However, certainprovisions of that agreement are of particular interest inview of the issues raised in this proceeding. They in-clude: article VIII, "Union Security," on pages 5 and 6of that exhibit. That article provides:ARTICLE VIIIUNION SECURITYSECTION 1. The Employer shall require all em-ployees engaged in plumbing and pipefitting work,who are members of Local 598, on the date of ex-ecution of this Agreement, to maintain such mem-bership as a condition of employment. The Employ-er shall require all other employees, either presentlyon the payroll or future new hires, who are en-gaged in plumbing and pipefitting work to acquireand maintain membership in Local 598 as a condi-tion of employment on and after the 8th day follow-ing the commencement of their employment, or thedate of execution of this agreement, whichever islater.SECTION 2. The Employer shall terminate any em-ployee who is not a member of Local 598 as re-quired by this Article, within forty-eight (48) hoursafter receiving written notice from Local 598.SECTION 3. Membership in Local 598 for the pur-poses of this Article shall mean (1) tendering toLocal 598 its initiation fee under non-discriminatoryconditions established by Local 598, and (2) tender-ing to Local 598, on or before the 10th day of eachmonth, the monthly dues established by Local 598,and (3) tendering to Local 598, on or before the10th day of each month, the working dues (basedupon the previous month's employment) establishedby Local 598.PLUMBERS, LOCAL 453 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDSECTION 4. The Employer agrees to check off(from wages earned) once each month the hourlyworking dues required as a condition of employ-ment under this Agreement, and to remit suchmonies to the Administrator of the Trust Funds asthe agent of Local 598 for purposes of this Section.The Employer's obligation under this Section iscontingent upon the receipt of a written employeeauthorization providing for such deduction. Theprovisions of Article XII are applicable to remit-tance required by this Section.Article XII, "Fringe Benefits and Fund Contribu-tions," is found on pages 7 and 8 of that exhibit. Notesection I of that article which provides:ARTICLE XIIFRINGE BENEFITS AND FUNDCONTRIBUTIONSSECTION 1. This Agreement recognizes certaintrusts and funds as listed below. All Employersshall pay fringe benefits and fund contributions percompensable hour as required by Article XIVhereof.Local Union 598 Plumbers and Pipefitters IndustryTrust Funds1. L.U. 598 Plumbers and Pipefitters Industry Vaca-tion Fund.2. L.U. 598 Plumbing and Pipefitting IndustryMedical Fund.3. Plumbers and Pipefitters Industry National Pen-sion Fund.4. L.U. 598 Plumbing and Pipefitting Industry Jour-neyman and Apprentice Training Fund.5. Washington State Plumbing and Pipefitting In-dustry Pension Fund.6. Local 598 Working Dues (see Article VIII, unionsecurity)."Wages, Fringe Benefits and Fund Contributions" isthe title of article XIV, which is located on pages 10through 13 of that exhibit. Note in Section 1 of that arti-cle that the wages for superintendents under the agree-ment were ". ..30% above basic rate inclusive of vaca-tion." The basic hourly wage rate at that time was$14.64 and the vacation amount was $2 an hour. Amongother things, section I of that article also provided,"Dues check-off to 598-1-1/2% basic hourly rate inclusiveof vacation, including overtime rate of basic hourly wagerate inclusive of vacation." Section 3 of that article pro-vided, inter alia, that the overtime provisions of section 9applied to superintendents.Article XVI entitled "Supervision" is found on page15. Article XXII entitled "National Pension Fund" isfound on pages 26 and 27. Article XXXII entitled "TheHiring Hall" is on page 40. Article XXXIV entitled"Registration Requirements" is located on pages 41 and42. Article XXXV entitled "Dispatch Procedure" isfound on pages 42-43. Article XXXVI entitled "Report-ing-Termination" is found on page 44. Section I of thatArticle provides:SECTION 1. On date of termination or severance,the Employer will issue a termination form whichwill state the reason for termination (i.e., reductionin force, voluntary quit or discharge for cause) andshall indicate on the form whether the employee iseligible for rehire. Applicants reregistering willpresent the termination slip at the time of reregistra-tion. Applicants will not be offered jobs with Em-ployer if the applicant has received an ineligible forrehire slip from that Employer.General Counsel's Exhibit 3 had effective dates fromJune 1, 1976, through May 31, 1979. (See art. XVII enti-tled "Term of Agreement" at p. 21.) There are many dif-ferences between the old contract and the new contract.For example, the basic hourly wage rates and other mon-etary amounts in article X entitled "Wages, Fringe Bene-fits and Fund Contributions" at pages 8 through 12 ofthat exhibit are different. Insofar as this proceeding isconcerned, however, no one has pointed out any differ-ences of significance to the issues presented herein, and Ifind none.8. The employment of McClure by W.B.G.McClure has been a member of the Respondent sinceMay 1974. On November 30, 1976, McClure was dis-patched by the Union to work as a foreman for thepredecessor of W.B.G. McClure worked for that em-ployer, Bovee and Crail, and for W.B.G. at the HanfordNuclear Reservation, which is located about 50 milesnorth of Richland, Washington. While McClure workedas a foreman, he worked under the coverage of the col-lective-bargaining agreement between the Respondentand his employer. The 1-1/2 percent working assessmentwas withheld from McClure's wages until the time thathe said later became a superintendent for W.B.G. In ad-dition to withholding the said working assessment,W.B.G. also made deductions from McClure's wages forthe vacation plan, the health and welfare plan, and thepension plan during the time that McClure worked as aforeman. McClure regularly paid his union dues to theRespondent by mail.While McClure was working as a foreman for W.B.G.,he had numerous disagreements with the shop stewardon the jobsite. The disagreements pertained to McClure'sdemanding more work from the employees and also thefact that carpenters had been allowed to build a scaffold.Those disagreements with the shop stewards resulted inMcClure's having two or three meetings at the unionhall with the Respondent's business manager, RayMcKnight.About a month or so before McClure became a super-intendent for W.B.G., McClure initiated a conversationwith Respondent's steward, Ray Mergel, with whomMcClure had worked for about 1-1/2 years. McClureasked Mergel if there were any problems with McClurebecoming a superintendent at his age. (At the hearing,McClure stated that his date of birth was February 24,--- PLUMBERS, LOCAL 5984551951.) Mergel expressed his view that McClure's agewould be a strike against him. Mergel said that he hadbeen in the trade for 30 or 40 years, and he had notknown of anyone that age being a superintendent exceptfor a relative in a small company.Mergel's opinion was that there might be problems forMcClure, and he suggested that it might be better forMcClure to be a superintendent in a different area. IfMcClure was a superintendent in another area, Mergelfelt "the past problems that had come up" would notcarry over.McClure inquired if there was any way to settle hisearlier problems with the Respondent's business manager,Ray McKnight. Mergel suggested that McClure meetwith McKnight. McClure asked Mergel to set up such ameeting.In April 1978, McClure was verbally offered the jobof superintendent by W.B.G. McClure negotiated hisown terms and conditions of employment with W.B.G.His negotiations with the employer resulted in a salary of$725 a week, which was the amount of money to be paidto a general foreman under the contract. That amount ofmoney was 20 percent above the journeyman's wage rateset forth in the contract, rather than 30 percent abovethe journeyman's wage rate as provided for in the con-tract. McClure gave his opinion, "I was not workingunder the collective-bargaining agreement. I negotiatedmy own agreement and that's how I was hired." Intro-duced into evidence as General Counsel's Exhibit 7 wasa copy of the written job offer dated May 19, 1978, fromW.B.G. to McClure. McClure worked as a building su-perintendent for W.B.G. from May 29, 1978, throughJuly 27, 1979.It was stipulated at the hearing that persons in theforeman and general foreman positions did not have theoption to negotiate their own terms and conditions ofemployment.As a superintendent, McClure could hire and terminateemployees. He also had the authority to process griev-ances. The highest number of craft employees workingunder him while he was a superintendent was around 150employees. The lowest number of such employees wasabout 50 employees. As the building superintendent, Mc-Clure had between five and eight other superintendentsworking under him. He was the superintendent of all ofthe craft employees, which included plumbers and pipe-fitters, electricians, millwrights, ironworkers, carpenters,and laborers.After McClure became a superintendent for W.B.G.,no payroll deductions were made from his salary byW.B.G. He continued to pay his basic union dues bymail to the Respondent, as distinguished from the 1-1/2-percent working assessment which had previously beendeducted by his employer from his wages. McCluremade his own payments into the Union's health and wel-fare program, and he made payments to cover his deathbenefit premiums. He did the foregoing by check sent inthe mail.During his cross-examination by the attorney for theRespondent, McClure was asked: "Did you ever go toLocal 598 and say, to anyone representing Local 598,and say (sic) 'I have cut my own deal as a superintendentand want to be removed from the union's hiring hall andjust go out on my own?"' McClure's response was, "Notthat I know of." McClure acknowledged that he did nottell the Respondent about the kind of agreement whichhe had negotiated with W.B.G., and that he did not tellthe Union that he wanted to remove himself from anyobligation under the collective-bargaining agreement.However, McClure pointed out that Mike Cochran hadworked as a superintendent for about 6 months forW.B.G., and that Cochran had not paid the 1-1/2-per-cent assessment during that period of time. By the timeof the hearing, McClure stated that Cochran was thenworking under the collective-bargaining agreement as asuperintendent for Rust, and that Cochran was payingthe -1/2-percent working assessment at that point intime.About 1-1/2 to 2 months after McClure became a su-perintendent, McClure met with Business Manager RayMcKnight. The conversation took place in the office ofRoy Clouse, who was described as being McClure's bossat that time. McClure expressed his desire to get alongwith the Respondent in his new position as superintend-ent. McClure suggested to McKnight that any problemsbetween them be discussed and settled. McClure testi-fied: "Ray said that I had put him in a terrible position,that he had brought me into the local five years beforethat and he had some problems with me because othermembers were complaining and that if I wanted to reallyget in good graces with him and get along that I shouldgo and quit my job as a superintendent."McKnight offered to send McClure to work as a fore-man in Portland, Oregon. McClure responded that Port-land was 150 miles from his home, and that he wasworking only 55 miles from his home at that time. Mc-Clure pointed out that he had started out on the job as aregular worker, and that he had worked his way up tohis present position. McClure said that McKnight wassuccessful at what McKnight was trying to accomplish.McClure said he was trying to succeed in what he wasdoing. McClure testified regarding McKnight's reply:"He said, 'I still feel like you need to quit the job be-cause you are too young to be a superintendent. Youhave been on this job for five years now, four years andI think there are a lot of good pipefitters that have got30, 40 years experiences that can handle the job a lotbetter than you can. You have only just got a third ofwhat they have got. So I think that is the only alterna-tive."' McClure disagreed with McKnight, and he ex-pressed his view that he had the ambition needed tomake it, even though he did not have the experience.McKnight inquired if McClure would like to be an in-structor at the school. McClure replied that he wouldlike to do that, but he did not have the time to do so.McKnight said that if McClure decided to be an instruc-tor, for McClure to call him and he would arrange it.McClure said that they made sure that there were nohard feelings in the meeting, and that they tried to workthings out.In November 1978, while McClure was working as asuperintendent for W.B.G., he attempted to get a femaleclerical employee out of the W.B.G. office because ofPLUMBERS, LOCAL 598 455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDher failure to fulfill her job duties. The employee refusedto leave. W.B.G. gave McClure a written reprimand re-garding the incident between McClure and the qualitycontrol clerk, but W.B.G. refused to terminate McClurefrom his job as superintendent. On November 20, 1978,1,500 members of the Respondent, who were working atthe Hanford jobsite, walked off the job because ofW.B.G.'s refusal to fire McClure.Since the time that McClure had become a superin-tendent for W.B.G., Judy McClure had been sending ininsurance premium payments each month by check tothe Union. Judy McClure had sent in the December pay-ment, but by January 1979, she had not received a re-ceipt for that payment. Therefore, in January 1979, JudyMcClure telephoned the Union.In the first such telephone conversation, a female toldJudy McClure that she did not know anything about it.She told Judy McClure that she would call her back.However, the person at the union hall did not call herback, so about a week later Judy McClure called theUnion once again. In the second such telephone conver-sation she was informed that they had checked into it,but there was a particular person with whom Judy Mc-Clure needed to speak for an explanation. She was toldthat the other person was in a meeting at the time, butwould return her call. However, the other person didnot call Judy McClure, so she called the Union onceagain. With regard to the third such telephone conversa-tion Judy McClure testified, "I was informed that theyhad received the check, but had not cashed it. I askedwhy hadn't they sent it back or why didn't they cash it,and she said that they were not accepting any more pay-ments from Les because he was working as a superin-tendent and that they would send the check back."Either at the end of January or the first of February1979, the check in question was returned to theMcClures uncashed. That was the first time that theUnion had rejected one of McClure's checks. No furtherchecks were sent by Judy McClure to the Respondent.With regard to the dates and times of the telephonecalls made by Judy McClure to the Union, the telephonebills were introduced into evidence as General Counsel'sExhibit 14.Prior to the time that McClure quit his job as a super-intendent for W.B.G., McClure had a telephone conver-sation in early July 1979 with Cochran. McClure testi-fied:I told Mr. Cochran that I was quitting my job. Ihad worked for Mr. Cochran for [flour years. Mr.Cochran wanted me to go to work for him, and Iinsisted Mr. Cochran that I, in fact, would not workfor him because it was too far for me to drive.He, at that point, offered me the superintendent'sjob at general foreman's wages plus a half hour aday of overtime to take over Machine No. 3 overapproximately 80 men. I turned his request down.I said that I was quitting my job because Ineeded to relax for a little bit and get out of thepressures of the superintendent's job.I said, "I'm going down to the hall," and I said,"I wouldn't mind going to work for you downthere if it's not that far to drive." He said, "Well,I'll tell you what I'll do. I'll make sure that if yougo down to the hall, that you are able to work." Hesaid, "I'll make sure." He said, "I know I've got acall in for 20 men now. I'll make sure there is a callin for 40 men. If you want to go to work for me,fine."So I said, "Well, if there's nothing else available,I do know that I can drive all the way down there,it's an hour-and-a-half drive from my house." I said,"I would go to work if there's nothing else availa-ble, unless it's a job that's further away."He said, "Well, I'd like you to go to work forme, but I can see your point about driving the dis-tance down to Wallula." I said, "That's just how Ifeel."So at that point, it was just up in the air what Iwas going to do.Before July 27, 1979, McClure also contacted ElmerPodretz of J. A. Jones and told him of McClure's inten-tion to quit work as a superintendent for W.B.G. and hisintention to seek work through the union hall.In July 1979, McClure voluntarily quit his job as a su-perintendent with W.B.G. A copy of his termination slipfrom W.B.G., dated July 27, 1979, and showing that Mc-Clure had quit on that date was introduced into evidenceas General Counsel's Exhibit 6. McClure testified at thehearing that he never gave his termination slip to the Re-spondent.9. The conversation at the union hall on Friday,July 27, 1979The distance between McClure's home in Sunnysideand the Respondent's office in Pasco is approximately 55to 60 miles. On Friday, July 27, 1979, McClure went tothe union hall where he had a conversation with aperson who worked there.McClure took his termination slip with him when hewent to the union hall. He informed a lady at thewindow inside the union hall that he wanted to pay hisdues and death benefit premium. She asked what hisname was, and then she obtained his card from the files.McClure observed her talking with one of the Respond-ent's business representatives, Don Hodgin. The lady re-turned to the window inside the union hall and said, "Iam sorry, Mr. McClure, but I cannot accept any duesfrom you until you have paid -1/2-percent assessment ofwhat you have not been paying in."McClure asked her if the Union was refusing to accepthis dues. She advised him that that was what she hadbeen instructed. McClure next asked for a copy of theUnion's bylaws, and she explained that she could not fur-nish him with a copy because the bylaws were being re-vised at that time.McClure noticed that a card was stapled to his file, sohe asked the lady about it. He inquired why there was anotice on his file from McKnight, and she replied thatshe did not know who had put it there. McClure said,"Well, it reads 'Do not accept dues from Mr. McClure,Ray McKnight, dated 12/6/78."' The lady responded PLUMBERS, LOCAL 598457that she did not know anything about it. McClure statedto her, "Apparently they knew that there was a problemwith my assessment during that time and why hasn't any-body contacted me or why hasn't anybody said some-thing to me about having a problem if there was a prob-lem? Why wasn't anything said about it?" She again toldMcClure that she really did not know.During their conversation, the lady also told McClurethat his card file showed that he had been dispatched inNovember 1976, and that they had no record of hiscoming back to the union hall with a termination slip.McClure answered, "Well, everybody knew that I was asuperintendent." She replied that she did not have any-thing to do with that. McClure recalled that he did tellher that he had not been working as a pipefitter, but thathe had been working as a superintendent for 14 months.McClure became upset during the conversation, and hedid not ask on that day to have the Union place his nameon the out-of-work list.McClure did not identify by name the lady withwhom he spoke at the Respondent's office. However, hepointed her out in the group of spectators present in thehearing room when he testified on direct examination onthe first day of the taking of evidence at the hearing.10. McClure's initial contacts with the InternationalUnionFollowing his conversation with the lady at the unionhall on July 27, 1979, McClure went to Mike Cochran'shouse, which is located about 15 miles from the unionhall. McClure spoke with Cochran's wife there, and healso telephoned Mike Cochran who was at work in Wal-lula, Washington. McClure obtained the telephonenumber of Jimmy McClain from Cochran. (McClain'sname is spelled differently at different places in the tran-script, but I find that reference is being made to the sameperson.)McClure then returned to his own house where hetried twice to contact McClain at the InternationalUnion's offices located in Washington, D.C., but eachtime he heard a recording. He also telephoned Cochranat his house that night to advise him of his problems.The telephone calls are reflected on McClure's telephonebill. (See G.C. Exh. 8.)McClure and his wife left on a vacation in Oregon andNevada. From Lincoln, Oregon, on Monday, July 30,1979, McClure once again telephoned the InternationalUnion's offices in Washington, D.C. The telephone callwas charged to his home telephone number. (See G.C.Exh. 9.) He spoke with a lady there and told her that hewanted to talk with Jimmy McClain. She gave him an-other telephone number where McClure might be able tocontact him. McClure attempted to contact McClain atthat number, but he was not successful.On Friday, August 3, 1979, while he was still on vaca-tion, McClure telephoned the International Union office,from Reno, Nevada. (See G.C. Exh. 9.) McClure spokewith a man there, but McClure was uncertain at the timeof the hearing of the man's correct name. He believed itwas Spencer or Spinx. McClure explained his problem tothe man who suggested that McClure send a mailgram toMarty Ward so that it would be on Ward's desk onMonday morning. The man also suggested that McClure"give me a couple of days," and then call back.As a result of the foregoing conversation, McClureprepared the text of a mailgram, and he sent it fromReno to Ward on Friday, August 3, 1979. A copy of thatmailgram was introduced into evidence as GeneralCounsel's Exhibit 10.McClure and his wife returned home from their vaca-tion on Saturday, August 4, 1979.11. McClure's conversations on Monday, August 6,1979, prior to going to the union hallBefore going to the union hall on Monday, August 6,1979, McClure spoke with his wife about his plans to goto the union hall, pay his dues, and make sure that hisname was on the out-of-work list. He also advised herthat he was going to call Wayne Jernigan and speak withhim before he went to the union hall. He further told herthat, after he left the union hall, he had to fix a pump ata house in Prosser, Washington, which he owned andrented to other persons.Also that morning McClure telephoned Jernigan in along-distance telephone call, and he informed Jernigan ofhis intention to go to the union hall that morning. (SeeG.C. Exh. 9.) Jernigan advised McClure that he had toreport for jury duty in Prosser that day, so McClure saidthat he would stop by the courthouse in Prosser and seeJernigan in person, rather than discuss the matter on thetelephone.Later that same morning, McClure did stop at thecourthouse in Prosser, and he talked with Jernigan. Mc-Clure told him that McClure had some problems, andthat he did not know what was going to happen, but hewas going there that morning ". ..to get some thingssquared away and hopefully go to work." McClure saidhe would try to get back in time to have lunch with Jer-nigan, if McClure did not get a job, and then McClurewould have to work on a pump.12. The conversations between Tausch andMcClure at the union hall on August 6, 1979McClure entered the Respondent's hall about 12:15p.m. on Monday, August 6, 1979. McClure first spokewith a person whom he described as being a tall, slenderlady with "blondish hair." McClure informed her that hewanted to pay his union dues and his death benefit pre-mium. She asked for his name, and then she went to thefiles. She appeared to be looking for McClure's file inthe place where the other lady had previously locatedMcClure's file on July 27, 1979. Then McClure observedher looking over all of the desks, and finally she obtaineda file from a desk near Ray McKnight's office. He sawher start to walk back towards the front, but instead, shewent back to Fred Tausch's office. McClure saw themtalking, and next they both walked up to the windowinside the union hall.Tausch inquired what McClure's position was andwhat he wanted. McClure replied that he had been inthere last week, and he could not pay his union dues.McClure said he wanted to make sure that he could payhis union dues that day and to put his name on the out-PLUMBERS, LOCAL 598 457_ _ 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDof-work list. At that point, the lady walked away, andTausch invited McClure to come back to his office. Mc-Clure did so. McClure and Tausch had a further conver-sation in Tausch's office.McClure made a tape recording of his conversation inthe office with Tausch. He did not inform Tausch thathe was doing so. The micro-cassette recording was re-ceived into evidence as General Counsel's Exhibit 11(a).(C.P. Exh. I is a standard cassette tape recording of G.C.Exh. 11(a) and a subsequent telephone conversation be-tween McClure and a Board agent, which will be de-scribed later.) Judy McClure later listened to the tape re-cording, and she typed a transcript of what she couldhear on that recording. The typed version was receivedinto evidence as General Counsel Exhibit 1l(b). The taperecording was in McClure's possession until the time ofthe hearing except for the period of time Judy McClureused the tape recording to type the transcript. McClurefirst listened to the tape recording on his way home afterhis conversation with Taush, and McClure subsequentlychecked the typed version against the tape recordingafter his wife had completed the transcript, which waslater introduced into evidence as General Counsel's Ex-hibit 11(b). McClure testified that the tape recording ac-curately reflects what was said between him and Tauschin the office on August 6, 1979, except for some inaudi-ble words.General Counsel's Exhibit I(b) reflects the following:MCCLURE: I don't agree with that part. Youknow that I don't feel like I should pay it. Are yousaying that I can't go on the board or can't go outtill it's paid?TAUSCH: pauseMCCLURE: Is there a reason for it? Does it saythat somewhere in the laws that I can't go to workunless I pay it?TAUSCH: Well, you have to have your dues paidup before we can send you out. You've got all yourother dues paid up-well almost all paid up. But wecan't accept any more dues until you pay your as-sessment.MCCLURE: UmmmTAUSCH: [A]ssessments are paid before dues likeif there is a $5 assessment for something that theMCCLURE: Well I believe in paying assessmentsyou knowTAUSCH: That's what the 1-1/2% is-a workingassessment.MCCLURE: Right. I believe in paying a workingassessment but if I was working as a farmer outhere, would I have to pay it?TAUSCH: No. You were working at a trade dis-patch out of here on November 30, 1976.MCCLURE: That's true.TAUSCH: You never notified us when you wentinto supervision.MCCLURE: I never notified you?TAUSCH: The only ...it shows on your card isNovember 30, 1976 you were dispatched to Boveeand Crail.MCCLURE: O.K.TAUSCH: And you have been out there eversince. You haven't even checked back in. I guessthat's what you want to do this morning.MCCLURE: Right.TAUSCH: Now you get squared away with that 1-1/2% and maybe the best thing for you to do is toget in and talk to Ray about.MCCLURE: Talk to Ray (fuzz)TAUSCH:MCCLURE: No, no I haven't talked to him I real-ize that there is a problem with the 1-1/2%. Uh, butas far as putting my name on the out-of-work list Idon't feel like there should be a problem with it.Did Ray say that I could not put my name on theout-of-work list?TAUSCH: No, I'm saying you can't.MCCLURE: O.K.TAUSCH: You can quote me as saying that.MCCLURE: Well that's the same as .... yeah Ibelieve you.TAUSCH: All fines and assessments shall be pay-able before dues can be accepted as a condition ofenjoying membership in Local [U]nion 598.MCCLURE: Right and however.TAUSCH: However, that under existing union se-curity clauses in existing collective bargainingagreement no member shall forfeit employment forfailure to pay any fines or assessments nor shall anyofficer or member of Local 598 interfere with con-tract or other employment of another member forfailure. ..to pay any monetary charges of any kindother than initiation fees or periodic dues undersuch collective bargaining agreements. Paying the1-1/2% is part of our collective bargaining agree-ment. That's why you signed on the bottom of thedispatch saying that you agreed to pay that 1-1/2%or that you agreed to let the employer take it out ofyour check-I forget the exact reading.MCCLURE: I don't think that they had it at thattime.TAUSCH: '76? I can look up your dispatch.MCCLURE: No, that's alright.TAUSCH:MCCLURE: Well, the hall was aware that I wasn'tworking as a fitter any more andTAUSCH: The hall isn't aware of a lot of thingsgoing on.MCCLURE: Sure. But because the company failedto send in a copy of my termination slip ...maybeI should have came in here and said something.TAUSCH: Whose responsibility was it to bring itin?MCCLURE: Yeah ...that's ... O.K. uh noproblem.TAUSCH: Get squared away on your dues thenyou'll get squared away on everything.MCCLURE: O.K. is the death benefits and thebuilding trades and stuff I can't pay those eitherthen?TAUSCH: No, not until your 1-1/2% is paid. AndI'm not sure, I would have to look up or one of the PLUMBERS, LOCAL 598459girls knows that is out to lunch right now, whenyour last 1-1/2% did come in or maybe you know.But I don't know the exact date you went out as asuperintendent.MCCLURE: 14 months agoTAUSCH: That's probably when it quit right then.MCCLURE: O.K., that clause has been in theresince that time then probably?TAUSCH: Yeah, these bylaws were the 10th dayof February 1977.MCCLURE: O.K.TAUSCH: That's when this book was outMCCLURE: Oh, I'm sureTAUSCH: I don't think there is any change there.MCCLURE: O.K., well then what do you wantme to do? Talk to Ray then? Is that what youwant? When is he going to be back in?TAUSCH: Probably tomorrow morning. He mightbe back later today. I don't know when. Are yougoing to be in town the rest of the day?MCCLURE: No, I doubt it. I have got some workI need to get done.TAUSCH: I tell you what you can do. Joyce willbe back at 1:00-that's his secretary. If you want to,stop back at 1:15. She can tell you when he will beback for sure and maybe he can see you this after-noon.MCCLURE: Uh, Joyce ...Well I've got to fix apump and get some water going for these people soTAUSCH: It's got to be taken care of one way orthe other. It's beneficial to you.MCCLURE: Oh, yeah, I realize that that if youdon't accept dues that I could lose my book whichis, you know, is, you know, beneficial to the hall.(laugh)TAUSCH: What-for you to lose your book?MCCLURE: Yeah.TAUSCH: How do you figure that?MCCLURE: Anyway, uh, O.K. so my name can'tgo on the out-of-work list and I can't sign up at allunless I pay the 1-1/2%.TAUSCH: Get squared away on your dues.MCCLURE: O.K., why didn't somebody saysomething to me about this problem, you know,before?TAUSCH: Beats me.MCCLURE: Because I noticed last week when Icame in here there was a note stapled to my files. Isee it's gone now. [A] card stapled to it, you know,saying not to accept any dues from Mr. McClureper Ray McKnight 12/6/78 so it was apparent thathe knew about it for quite a while. I was just won-dering why he hadn'tTAUSCH: That would be for you and himMCCLURE: O.K., thank you very much. Be good.TAUSCH: We'll try to. See you later.MCCLURE: You bet.The parties stipulated that if McClure had been eligi-ble to register, and if McClure had registered on August6, 1979, McClure would have been dispatched to a jour-neyman pipefitter position for a signatory contractor, in-cluding possibly W.S.H.13. The events on August 6, 1979, after McClureleft the union hallAfter the conversation with Tausch at the union hallon August 6, 1979, McClure went to Mike Cochran'shouse where he spoke with Cochran's wife and daugh-ter. McClure also telephoned Cochran from there aboutthe results of his visit to the union hall. He also made acollect call to his own house, and he spoke with his wife.(See G.C. Exh. 9.) McClure advised his wife that hewould not be going to work, and that he was on his wayhome.Next, McClure stopped by the house in Prosser, whichhe owned and rented to others. He attempted to fix thewater pump at the house, but he was not successful. Hethen telephoned Bleyhl Farm Service to repair thepump. (See G.C. Exh. 12, pertaining to the work subse-quently performed by Bleyhl, and see G.C. Exh. 15,which is a copy of a canceled check written by JudyMcClure payable to the order of Bleyhl.)That evening McClure once again telephoned Cochranat his home, and he told Cochran what had happenedthat day at the union hall. That was another long-dis-tance telephone call. (See G.C. Exh. 9.)14. The telephone conversation between theNational Labor Relations Board agent and McClureon Tuesday, August 7, 1979On August 7, 1979, McClure made a long-distancetelephone call to the Board's Regional Office in Seattle,Washington. (See G.C. Exh. 9.) McClure was advisedthat the lady was busy at that moment, and that shewould call him back in about 10 minutes.The Board agent did return McClure's call, and Mc-Clure made a tape recording of their telephone conversa-tion. He did not advise the Board agent that their con-versation was being recorded. The tape recording of thatconversation was introduced into evidence as ChargingParty's Exhibit 1. Judy McClure typed a transcript ofthat tape recording, and the transcript was introducedinto evidence as Charging Party's Exhibit 2. The record-ing of the conversation with the Board agent follows onthe tape recording after the conversation between Mc-Clure and Tausch at the union hall. The tape recordingwas in McClure's possession except for the period oftime when his wife used the tape cassette to type thetranscript. Subsequently, after McClure had filed hisunfair labor practice charge, McClure revealed to thecounsel for the General Counsel, George I. Hamano,that the tape recording existed. McClure and Hamanoalso took a transcript of the tape recording to the Boardagent, and she read the transcript made from the tape re-cording of that conversation.Certain portions of the recording have been referredto previously herein in section 6. The substance of theconversation pertains to the matters which ultimately re-sulted in McClure's filing of the unfair labor practicecharge which gave rise to this proceeding. McClurestated that the recording contains their entire conversa-PLUMBERS, LOCAL 598 459 460DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion except that the recording ended when the Boardagent asked McClure for the full name of the Union andMcClure's name and address in order to mail the chargeform to him.Introduced into evidence as General Counsel's Exhibit13 was a letter dated August 7, 1979, from Gretchen H.Lumbley, attorney, to McClure. The document is on theletter stationery of Region 19 of the Board. It states:I was unable to obtain either the addresses or phonenumbers of the two employers. Please locate the ad-dresses and phone numbers and write them in theappropriate spaces on the charge. Then sign anddate at the bottom four copies of the charge andreturn them in the envelope provided.Subsequently, McClure wrote in the addresses and thetelephone numbers of the employers listed on the unfairlabor practice charge form. McClure also signed theform, and he entered the date of August 16, 1979. (SeeG.C. Exh. (a).) At the hearing, he explained the delayin mailing the form by saying that he was waiting for theInternational Union to settle the matter, and to contacthim. McClure mailed the charge form back to Region 19of the Board. Region 19 docketed and served the chargeon August 24, 1979.15. Other events on August 7, 1979McClure made another long-distance telephone call tothe International Union office in Washington, D.C., onAugust 7, 1979. (See G.C. Exh. 9.) McClure spoke onceagain with the man with whom he had earlier spoken.McClure inquired as to whether his mailgram had beenreceived. The man replied that he had received it, andthat Jimmy McClain would be getting in contact withMcClure, and that he would try to settle the situation.McClure said that he had some forms coming to himfrom the National Labor Relations Board, and that hewas going to file charges unless the International Uniondid something right away. The man assured McClurethat the International Union would try to get the mattersettled without McClure's having to file charges againstthe Union.At the hearing, McClure related his belief at that pointin time that the International Union was working on thesituation and that he would have to wait a few days foran answer from the International Union.The evening of August 7, 1979, McClure telephonedWayne Jernigan at his home. That also was a long-dis-tance call. (See G.C. Exh. 9.) McClure explained to Jer-nigan about the problems he had at the union hall.16. The telephone conversation on Tuesday, August28, 1979, between McClain and McClureOn Tuesday, August 28, 1979, McClure received atelephone call from Jimmy McClain, who identified him-self as being with the International Union. McClain saidthat he had found McClure's mailgram on his desk, andthat he had talked that morning with Ray McKnight.McClain said that he realized there was a problem, andhe wanted McClure to enlighten him on the problem.McClure then related the situation to McClain, whotold McClure to go down to the union hall immediatelyand put his name on the list. McClain said that he hadspoken to McKnight, and that there would not be anyproblem when McClure went there this time. McClurepointed out that there had been a problem previously,but McClain assured him that the matter would be takencare of, and he gave McClure a telephone number wherehe could be reached if there was still a problem. Theythen discussed the 1-1/2 percent working assessment, andMcClain expressed his personal view that McClureshould go ahead and pay it, although he was not awarewhether the bylaws required it.McClure told McClain that he would go to the unionhall, talk with McKnight ". ..and get things squaredaway." McClain told McClure to call him if the Unionwould not send McClure to work. McClain added, "Iwant you to go to work today."17. The events at the union hall on August 28, 1979McClure arrived at the Respondent's union hall about11 or 11:30 o'clock on August 28, 1979. He first spokewith the lady with whom he had earlier spoken to onJuly 27, 1979, at the union hall. Then McClure talkedwith Tausch. McClure testified:Yes, I walked in there and I seen this young ladythere and I said, "I came in here to pay my uniondues and my death benefit and put my name on theout-of-work list." She says, "Did you take care ofyour 1 1/2 percent assessment?" And I said, "No, Ihaven't." She said, "As far as I'm concerned, it stillstands the same as it did before." And I said, "Areyou saying that you won't accept it?" She said,"No, we'll not accept them until your 1 1/2 percentassessment is paid."I said, "Well, I was told to come down here byJimmy McClain this morning and be sure and putmy name on the out-of-work list and to go towork." She said, "I'm sorry, but I have not been in-structed any other way." And I says, "Well, he toldme to give him a call this morning if there was aproblem." And I said, "I didn't really want to causeany problem, I'm just doing what I was told." Shesays, "Well, I don't know what took place thismorning." She says, "I wasn't here. My kids weresick," or something with her kids. She had to takethem to school or one of them was sick. She said,"I just got here so I really don't know what tran-spired this morning." But she says, "I will go backto the back and talk to Joyce and find out what'staken place." I said, "O.K."So she came back with this lady here and FredTausch and came up to the window. Fred says,"What do you need, Les?" And I said, "I came inhere to specifically put my name on the out-of-worklist, pay my dues and death benefits." He said,"Well, I have no problem with you putting yourname on the out-of-work list." And I said to him infront of those three or four girls, there was anothergirl standing there, too, "That's not what you told PLUMBERS, LOCAL 598461me the last time I met with you. You told me thelast time that I could not put my name on the list."And Fred said, "You must have been talking tosomebody else because I didn't say that."Then I was kind of upset because of the fact thatall of a sudden the situation had changed, and Isaid, "Well, are you saying that I cannot put myname on the out-of-work list?" He said, "Yes, youcan." And so he asked one of the girls to get thecard file, or whatever it is, the little form that theyuse that you sign when you come back in, and shereached over there and she started filling it out. Sheasked Fred, she said, "What day am I supposed toput down there for termination?" Fred Tausch says,"July 27, 1979." And I spoke up and I said, "No, Idon't believe that's true. I terminated as a pipefitterMay 28, 1978." And I said, "That's when I stoppedpaying my working assessment and that's when Iwas not working for the union hall."And Fred Tausch insisted that that was the datethat was going on the card. He said, "If you don'twant to sign the card, your name is not going onthe list." And I said, "Well, since you put it thatway, I will sign the card, but I'm signing it underprotest because I do not agree with the date that'sput on the card."So at that point, they told me, "Come in the nextmorning and meet with Ray McKnight." And Isaid, "I've had a couple of meetings with RayMcKnight and he's always been too busy. I driveall the way down from Sunnyside to meet with himand then he would end up wanting to go to lunch,and I'd have to wait for him to come back." And Isaid I didn't want that to happen again. If hewanted to see me, fine, I'd meet with him, but Ididn't want to come down here and wait for two orthree hours and then not get to see him and thennot go to work and what have you.Well, the one lady told me, she says, "I assureyou that if I set an appointment up at 8 o'clockwith Ray McKnight, you will see him at 8 o'clock."So I finally agreed to come in and meet with RayMcKnight the next morning at 8 o'clock. At thatpoint I left.18. The events at the union hall on Wednesday,August 29, 1979About 8 a.m. on August 29, 1979, McClure returned tothe Respondent's hall. At that time he had a conversa-tion with Ray McKnight. Glenn Hickman was also pres-ent during that conversation, and Tausch was called inlater for part of the conversation. McClure testified:Well, Ray started telling me about the past histo-ry of the pipefitters and that he felt like I owed I-I/2 per cent assessment, and that pipefitters had beendoing that for years. And when he was a superin-tendent, he had always paid it out of his ownpocket and all this and that. It went on for a whileand he asked me if I had a problem with it, and Isaid, "Yes, I do have a problem with it." He says,"Well, what is your problem with the 1-1/2 percent assessment?" I said, "Ray, if you show me any-where in the paper work that shows that I owe youthe 1-1/2 per cent assessment of the forty or fiftythousand dollars I made, then I will pay it. I'll writeyou a check out for it right now. But if I don't oweit, then I don't feel obligated to pay it."Well, he tried to show me on paper there, openedup the same phrase that Fred Tausch had read tome, and I said, "You know that's not what it says.It doesn't say that." Finally he agreed that I shouldfeel morally obligated to pay that 1-1/2 per cent as-sessment. He said it was a union that had let meclimb the ladder, and it was a union that did this forme and had done that, and so I was obligated to goahead and pay them that money whether it said toor not.And I told him that the only way that I wouldpay that money was if he set up a meeting withunion acclaim and the U.A. and Mr. McKnight, andthey sit down together with me and they decidedon paper that I did, in fact, owe the 1-1/2 per centassessment, that I would immediately write them acheck out for it. He agreed with that.And I says, "What about this not going to workfor a month now?" I said, "It's been a month that Ihaven't been working." And I says, "How come Ihaven't been able to go to work?" He says, "Noone kicked you out of work." I said, "Yes, Mr.Tausch said I could not go on the out-of-work list."So he told Glen Hickman to call in Fred Tausch,and at that time Fred Tausch walked in the office.Ray said something to Fred about was there a mis-understanding between me and him on the out-of-work list and stuff, and Fred says, "No, he neverasked to go on the out-of-work list, he just wantedto pay his union dues and I told him no." And thatwas basically all Tausch told Ray. He just told Raythat he felt like I had not even spoken to him at allabout the out-of-work list, and that was just strictlymy idea. So Ray said, "O.K., you can leave now,"and Tausch left.At that point, Ray says, "Well, listen, Les, Iknow you've brought up charges with the NLRB.And he said, "I talked to these girls out here thismorning, and they told me that you told them thatyou were going to take a few months vacation."And I said, "Ray, you know that's not true." Hesaid, "The girls said that they would testify in courtsaying that you said you were going to take a two-month vacation." And I said, "Ray, I've been inconstruction for ten years, and I've only takenabout three or four days off in ten years," and Isaid, "I've got a family to support and I can't affordto take a two-month vacation. I've got house pay-ments and car payments." And I said, "I plan ontaking a few days with my family to Reno," but Isaid, "I didn't intend on taking a two-month vaca-tion."He said, "Well, that's the way it is." And I said,"Well, I disagree with you." He said, "Well, areyou going to continue with this case now thatPLUMBERS, LOCAL 598 461 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDyou're working?" I said, "Well, I feel like you didme wrong by not putting me to work for this lastmonth." He said, "Well, I'm putting you to worknow." I said, "That's not the point." I said, "I sat inmeetings with you and the other business agentsover grievances and you guys would wobble thewhole job or something over half an hour's pay."And I said, "Here you've kept me out of work for amonth, and I feel like I'm entitled to some privi-leges for that."He said, "Well, you know what's going tohappen. Your name is going to be in the newspaper,your name is going to be plastered all over theradio stations just like it was before and all these ar-ticles are going to be back out against you in thepaper, just like the Shackle Fruit Case," and hesays, "You don't want that, do you?" I said, "No,Ray, I don't want any bad publicity and I don'twant any problems." But I says, "You're the onethat has kept me out of work for a month," and Isaid, "I wanted to work. I've been at home waitingto go to work."He says, "Well, if you don't drop this case," hesays, "I'm going to assure you that this union's posi-tion is to fight you all the way." He says, "I don'tcare if it costs this union $10,000 or $15,000, I'mgoing to fight it all the way." And I said, "Well,you know how I am, I feel like I'm going to dowhat's right." I said, "You've already put methrough a lot of hell already," and I says, "I'm justgoing to go ahead with it." So he walked me up tothe window, and he told the girl in the turquoiseblouse over there, he says, "He still insists on notpaying the 1 1/2 per cent assessment so accept hisdues, his death benefits, and put him to work." Soat that point I got a dispatch from Fred Tausch andI immediately went to work.On August 29, 1979, McClure was dispatched by theUnion to work for W.S.H. McClure went to work forthat employer at 10 a.m. on that date as a journeyman.In September 1979, McClure became a foreman, and inApril 1980, McClure became a general foreman. He wasstill employed by Rust at the time of the hearing.19. ConclusionsThe admission into evidence of the two tape record-ings made by McClure has raised issues which sharplydivide the parties. As noted earlier, General Counsel'sExhibit 1l (a) is a tape recording of a face-to-face conver-sation between McClure and Tausch. Charging Party'sExhibit I is a tape recording of a telephone conversationbetween McClure and a Board agent. The ChargingParty made both tape recordings without disclosing tothe other party of the conversation that he was doing so.The Charging Party offered Charging Party's ExhibitI into evidence, and he did not raise any objection to thereceipt into evidence of General Counsel's Exhibit I(a).The counsel for the General Counsel offered GeneralCounsel's Exhibit 11l(a) into evidence, and he did objectto the receipt into evidence of Charging Party's ExhibitI on the grounds of relevance and because it was a taperecording of a conversation with a Board agent. The at-torney for the Respondent objected to the receipt intoevidence of both tape recordings, and he urges in hisbrief that both tape recordings be excluded. His positionrests on 18 U.S.C. § 2515, "Prohibition of Use as Evi-dence of Intercepted Wire or Oral Communications." Inhis brief at page 13, he argues:The tapes were part of Mr. McClure's tortiousscheme aimed at securing a job dispatch at RUST/W.S.H. to which he was not entitled through thegrossly inflated dispatch request put in by a friend(See G.P. Exh. 1, pp. 4-5). That scheme adds theinjurious element and places Mr. McClure and hisconcealed recording outside the exception. As aconsequence, the tapes should have been excludedfrom the hearing.In analyzing the positions of the parties, it should benoted initially that neither the face-to-face conversationat the union hall on August 6, 1979, nor the telephoneconversation the next day with the Board agent involvedthe making of contract proposals or the negotiating of acollective-bargaining agreement. Carpenter Sprinkler Cor-poration, 238 NLRB 974 (1978).It is helpful to look for guidance to the Board's deci-sion in Local 90, Operative Plasterers and Cement Masons'International Association of the United States and Canada.AFL-CIO (Southern Illinois Builders Association), 236NLRB 329 (1978). One of the issues in that case per-tained to the admissibility of tape recordings of threetelephone conversations between the charging party inthat case and agents of the respondent in that case.Those recordings were made "without the knowledge orconsent of the other party to the conversation ...." Atape recording of a face-to-face conversation, as distin-guished from a tape recording of a telephone conversa-tion, was not involved in that case. The Board stated,inter alia at 330, the following:Section 10(b) of the National Labor RelationsAct, as amended, provides that Board proceedingsshall "so far as practicable, be conducted in accord-ance with the rules of evidence applicable in thedistrict courts of the United States under the rulesof civil procedure for the district courts of theUnited States, adopted by the Supreme Court of theUnited States ...." Therefore, the Board is obli-gated to look towards Federal law to determine theadmissibility of evidence, although the Board isclearly not bound by the strict rules of evidence ap-plicable in the Federal courts.In United States v. Krol, 374 F.2d 776 (C.A. 7,1967), cert. denied 389 U.S. 835, the Seventh Cir-cuit Court of Appeals considered the same Illinoisstatute and the same argument as made by the Re-spondent in the present case. The court held thatneither the existence of the Illinois statute nor itsconstruction as applied to a state prosecution ...require a reappraisal of the federal rule of evidence...that federal and not state law furnishes the PLUMBERS, LOCAL 598463standard governing admissibility of evidence in afederal court."3Similarly, the Ninth Circuit Court of Appeals inUnited States v. Keen, 508 F.2d 986 (C.A. 9, 1974),cert. denied 421 U.S. 929, considered a WashingtonState statute which was very similar to the Illinoisstatute in the present case. The court held "thatwhere no constitutional right has been abused theadmissibility of evidence is governed by commonlaw principles, not by local statute .. .. Therefore,wiretap evidence obtained in violation of neitherthe Constitution nor federal law is admissible in fed-eral courts, even though obtained in violation ofstate law."4The Federal wiretapping statute is found in 18U.S.C.A. § 2510, et seq. (1968), Wire Interceptionand Interception of Oral Communications. Accord-ing to 18 U.S.C.A. § 2511(2)(d), the following per-sons are exempt from coverage by that statute:It shall not be unlawful under this chapter fora person not acting under color of law to intercepta wire or oral communication where such personis a party to the communication or where one ofthe parties to the communication has given priorconsent to such interception unless such commu-nication is intercepted for the purpose of commit-ting any criminal or tortious act in violation ofthe Constitution or laws of the United States orof any State or for the purpose of committingany other injurious act. [Emphasis supplied.]The District Court for the Northern District ofIllinois had occasion to interpret this section of thestatute in Stamatiou v. United States Gypsum Com-pany, 400 F.Supp. 431 (N.D. Ill., 1975), affd. 534F.2d 330 (C.A. 7, 1976). The plaintiff therein assert-ed that telephone conversations which were record-ed without his knowledge by the defendant were in-admissible because the defendant's actions violatedIllinois law as well as Federal law, inasmuch as thedefendant failed to qualify for the exemption under18 U.S.C.A. § 2511(2)d). The court concluded that§ 2511(2)(d) "does not proscribe a party to a tele-phone conversation from recording the conversa-tion or publishing it without the consent of theother party."5Therefore, since Federal law does not proscribethe admissibility into evidence of telephone conver-sations which are tape-recorded by a private partywithout the knowledge or consent of the otherparty to the conversation, we shall follow the Fed-eral law and affirm the Administrative Law Judge'sadmission into evidence and reliance upon the tape-recorded conversations in the present case.United States v. Krol. supra at 778. See also Rathbun v. UnitedStates, 355 U.S. 107 (1957). cited in United States v. Martin. 372F.2d 63 (C.A. 7, 1967), cert. denied 387 U.S. 91.4 United States v. Keen. supra at 989.Stamatiou v. United States Gypsum Company upra at 436 Infn. 3. the court rejected the plaintiff's additional assertion that thedefendant was not exempted by § 2511(2)(d) because it interceptedthe telephone conversations for the purpose of violating the IllinoisEavesdropping Statute. According to the court, "[A] fair readingof the Statute ...requires a construction that the defendantswould be culpable only if the illegal act was something other thanrecording the conversations." See also Meredith v. Gavin, 446 F.2d794 (C.A. 8, 1971); Smith v. Wunker, 356 F.Supp. 44 (S.D. Ohio,1972), affd. Smith v. Cincinnatti Post d Times-Star, 475 F.2d 740(C.A. 6, 1973).In enforcing the Board's order in the foregoing case,the Court of Appeals for the Seventh Circuit held inN.L.R.B. v. Local 90, Operative Plasterers and CementMasons' International Association of the United States andCanada, AFL-CIO, 606 F.2d 189, 192 (7th Cir. 1979):It is settled that federal, not state law governs ad-mission of evidence in federal proceedings ....We see no reason to apply a different rule in federaladministrative proceedings in which federal lawsupplies the rule of decision.One of the issues in East Belden Corporation, 239NLRB 776 (1978), pertained to the admissibility of a taperecording secretly made by an employee at a meetingheld by the respondent employer in that case. Adminis-trative Law Judge Jerrold H. Shapiro admitted the taperecording and a transcription of the recording because hefound that the employee had not recorded the meeting inviolation of the Constitution or Federal law. (See espe-cially the Administrative Law Judge's decision at 782.)The Board affirmed the rulings, findings, and conclusionsof the Administrative Law Judge in that case.With the foregoing decisions in mind, I conclude that18 U.S.C. § 2511(2)(d) is applicable here. (Note that thesection has been quoted above in the Board's decision inLocal 90, Operative Plasterers and Cement Masons' Inter-national Association of the United States and Canada,supra.)With regard to the face-to-face conversation betweenMcClure and Tausch on August 6, 1979, at the unionhall, I conclude that McClure was seeking to pay hisunion dues and to register on the Respondent's out-of-work list for referral to work. In my view of the circum-stances, his recording of that conversation was not ". ..for the purpose of committing any criminal or tortiousact in violation of the Constitution or laws of the UnitedStates or of any State or for the purpose of committingany other injurious act."I am not unmindful of the fact that Cochran had earli-er stated that he would increase from 20 to 40 thenumber of people he would request for referral to workfrom the union hall. Nevertheless, it has not been estab-lished in this proceeding why it would be a "tortiousact" or an "injurious act" against the Respondent, if theRespondent would be able to refer 40 persons for workrather than only 20 persons. Moreover, the idea of in-creasing the number of persons for referral to work wasCochran's idea, rather than McClure's idea. McClure hadmade it clear to Cochran that McClure would only go towork for Cochran if nothing else was available, or if theavailable jobs were even further distance to drive fromhis house. See section 8 herein and McClure's statementto Cochran:PLUMBERS, LOCAL 598 463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDSo I said, "Well, if there's nothing else available, Ido know that I can drive all the way down there,it's an hour-and-a-half drive from my house." I said,"I would go to work if there's nothing else availa-ble, unless it's a job that's further away."Here the injured person at the August 6, 1979, conver-sation between McClure and Tausch was not the Re-spondent, but instead the person who was truly injuredby the conversation was McClure. I conclude that Gen-eral Counsel's Exhibits 11(a) and (b) were properly ad-mitted into evidence.With regard to the telephone conversation betweenMcClure and the Board agent on August 7, 1979, I con-clude again that 18 U.S.C. § 2511(2)(d) is also applicable.In that conversation McClure was attempting to exercisehis rights under the National Labor Relations Act to filean unfair labor practice charge. In my view of those cir-cumstances, his tape recording of that telephone conver-sation was not ". ..for the purpose of committing anycriminal or tortious act in violation of the Constitution orlaws of the United States or of any State or for the pur-pose of committing any other injurious act."As to the General Counsel's objections, the relevanceof the tape recording contents has been pointed out insection 6 herein, and I find that Section 102.118 of theBoard's Rules and Regulations is not applicable to thisExhibit. I conclude that Charging Party's Exhibits I and2 were properly admitted into evidence.Turning now to the issues framed by the pleadings, itis helpful to review the Board's decision in Bricklayers'and Stonemasons' International Union, Local No. 8, B.M.& P. .U. of America (California Conference of Mason Con-tractor Associations, Inc.), 235 NLRB 1001 (1978). Admin-istrative Law Judge Richard D. Taplitz, whose rulings,findings, and conclusions in that case were adopted bythe Board, stated at 1005:An exclusive hiring hall gives a great deal of au-thority over the hiring process to a union, but suchauthority is not in itself violative of the Act.7How-ever, under such a hiring hall system a union cannotlawfully refuse to refer an applicant because ofunion considerations unless that refusal is based on avalid union-security clause.8A union may lawfullyrefuse to refer an applicant in a situation where thatunion could, pursuant to a lawful union-securityclause, require immediate discharge of that employ-ee for failure to pay dues under a contract govern-ing his employment,9but the applicant cannot berequired to pay back dues for a period when dueswere not validly required as a condition of employ-ment.'o Referral cannot lawfully be refused becausean applicant is not a member of or current in hisdues or fines with a sister local of the same Interna-tional as the referring union." Where a union re-fuses to register or refer an applicant because of im-proper union considerations, the General Counselneed not prove that jobs were available at the timeof the request for referral. 127 Local 357. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America Los Angeles-Seattle MotorExpress] v. N.L.R.B., 365 U.S. 667 (1961).s Seafarers International Union of North America. Atlantic. Gulf:Lakes & Inland Waters District, AFL-CIO (Isthmian Lines. Inc.),202 NLRB 657 (1973), enfd. 496 F.2d 1363 (C.A. 5, 1974). In addi-tion, referral may be conditioned on the payment of a reasonablenondiscriminatory hiring hall fee. Boston Cement Masons and As-phalt Layers Union No. 534 (Duron Maguire Eastern Corp.), 216NLRB 568 (1975), remanded 526 F.2d 1189 (C.A. I). However,there is no contention in this case that Waters failed to pay any"dobie" fees required of him.9 Mayfair Coat & Suit Co., 140 NLRB 1333 (1963).'0 Cf. Fishermen & Allied Workerr' Union, Local 33, Internation-al Longshoremen's and Warehousemen's Union (S. G. Guiseppe Fish-ing, Inc.), 180 NLRB 851 (1970), enfd. 448 F.2d 255 (C.A. 9, 1971):Bricklayers: etc.. Local No. 11 (Rochester Floors. Inc.). 221 NLRB133 (1975)."1 Cf. International Brotherhood of Electrical Workers, AFL-CIO. Local 648 (Foothill Electrical Corporation), 182 NLRB 66(1970), enfd. 440 F.2d 1184 (C.A. 6, 1971); International Brother-hood of Electrical Workers. AFL-CIO, Local 82 (National ElectricalContractors Association, Dayton. Ohio Chapter), 182 NLRB 59(1970), enfd. 440 F.2d 1184 (C.A 6, 1971); Local 1437, Carpenters(Associated General Contractors of California. Inc., et a.), 210NLRB 359 (1974).1 Utility and Industrial Construction Company, 214 NLRB 1053(1974), and cases cited therein. In the Utility and Industrial Con-struction Company case, the Board held [at 1053]:The Administrative Law Judge reasoned that, because theRespondent Company never again requested any employeesfrom the Respondent Union's referral system, the violation wasmerely a theoretical one and dismissed the allegations of thecomplaint in regard thereto. This conclusion must be rejected.We have consistently held that to establish a violation, it is un-necessary to show that jobs were available at the time of therequest for referral .... The stated reason for the Union's re-fusal to register and refer was nonmembership. Hence, we findthat by refusing ..to register and refer [the applicant], theRespondent Union violated Section 8(b)(I)(A) and 8(b)(2) ofthe ActAmong the cases cited by the attorney for the Re-spondent is the Board's decision in Mayfair Coat & SuitCo., which was referred to in footnote 9 of Administra-tive Law Judge Taplitz' Decision, quoted above. TheBoard had occasion to comment on its decision in May-fair Coat & Suit Co., in the Board's decision in Millwrightand Machinery Erectors Local Union No. 740, DistrictCouncil of New York City and Vicinity of the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO (Tallman Constructors, A Joint Venture), 238 NLRB159, 160 (1978), where the Board said:In further support of his conclusion, the Adminis-trative Law Judge relied on Mayfair Coat & SuitCo., 140 NLRB 1333 (1963). In that case, an em-ployee who previously had enjoyed a 30-day graceperiod with one employer in a multiemployer bar-gaining unit subsequently was denied referralthrough the union's exclusive hiring hall to anotheremployer within the same bargaining unit becauseof his delinquency in payment of a portion of hisinitiation fee. Thus, unlike the situation in the in-stant case, wnich does not involve a multiemployerbargaining unit, the employee in Mayfair had failedto meet his union-security obligations in the same PLUMBERS, LOCAL 598465bargaining unit during his previous employment de-spite the fact that he had been afforded a graceperiod.In distinguishing the Mayfair Coat & Suit Co. case theBoard stated in the Millwright & Machinery ErectorsLocal Union No. 740 case, 238 NLRB at 160-161:Thus, it is well settled that a union's demand forthe payment of back dues which arose during aperiod when there was no contractual obligation tomaintain membership in the union or during aperiod when the employee was not employed in thebargaining unit cannot lawfully be imposed as acondition of employment even under a valid union-security agreement.44 See, e.g., William Blackwell. d/b/o Carolina Drywall Company.204 NLRB 1091. 1094-95 (1973); International Union of OperatingEngineers. Local No. 139 and its Agent Leroy Fitzsimons (T J. But-ters Construction), 198 NLRB 1195 (1972); Teamsters Local UnionNo. 174, affiliated with International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America. Independent(Consolidated Fruit and Produce Company), 149 NLRB 1570. 1573(1964).I find that the Mayfair Coat & Suit Co. case is also dis-tinguishable here. McClure negotiated in May 1978 hisown wages and his other terms and conditions of em-ployment when he became a superintendent with W.B.G.His salary was different from what was provided for, ifhe had been working under the terms of the contract,and the payroll deductions previously made while he didwork under the contract ceased when McClure became asuperintendent. It was established that superintendentsdid enjoy the prerogative of negotiating their own wagesand other terms and conditions of employment, whereasforemen and general foremen did not have that privilege.McClure took advantage of that privilege and negotiatedhis own terms as a superintendent for his employer.I conclude, therefore, that McClure was not workingunder the coverage of the Respondent's collective-bar-gaining agreement after McClure became a superintend-ent for W.B.G. Because McClure was not working underthe coverage of the contract, then he was not obligatedto pay the 1-1/2-percent working assessment. BecauseMcClure was not obligated to pay the 1-1/2-percentworking assessment, then the Respondent, as shown bythe case precedents cited above, was not free to denyMcClure the use of its exclusive hiring hall by failingand refusing to permit McClure to register on the out-of-work list until he had paid the 1-1/2-percent working as-sessment, which he did not owe. By not having his nameon the Respondent's out-of-work list, McClure was notin a position for referral to work for signatory employerswho utilized the Respondent's exclusive hiring hall.Without repeating here the findings of fact as set forthin section 8 herein, the evidence shows that the Re-spondent's agents knew about McClure's promotion tothe superintendent's position. There were conversationswith the shop steward and with the business managerwith regard to the problems they perceived in his assum-ing the superintendent's position. Then there was the No-vember 1978 incident involving the clerical employee.Thus, the Respondent was well aware of the fact thatMcClure had been elevated to the superintendent's posi-tion. The cessation of all of the deductions fromMcClure's wages and the cessation of the transmittal ofsuch deductions to the union, after McClure became asuperintendent, is one fact from which it may be inferredthat the Union would have knowledge that McClure wasno longer working under the contract coverage. The Re-spondent also became aware McClure was no longerpaying the -1/2-percent working assessment, yet the Re-spondent acquiesced and made no effort to collect suchan assessment until McClure sought to register on theRespondent's out-of-work list. Note also the memo at-tached to McClure's file at the union office from whichit may be inferred that at least as early as December1978, if not before, the Respondent had such knowledge.Note also the union clerk's conversations with Judy Mc-Clure in January 1979. (With regard to the foregoing, seesec. 8 herein.)McClure was not permitted use of the Respondent'shiring hall from August 6, until August 29, 1979. On thelatter date, McClure was dispatched by the Union towork, but that dispatch took place only after McClure'sfiling of an unfair labor practice charge against the Re-spondent and McClure's several contacts with the Inter-national Union office. McClure's failure to present to theUnion his termination slip dated July 27, 1979, fromW.B.G did not prevent the Union from dispatching Mc-Clure on August 29, 1979. Instead, that matter wassimply verified by telephone. If the Respondent did notinsist on August 29, 1979, that McClure first present tothe Respondent his termination slip from W.B.G, then itis not logical that the Respondent would have insistedthat the termination slip be presented on August 6, 1979.Instead, the conversation between McClure and Tauschon August 6, 1979, makes it clear that it was McClure'spayment of the 1-1/2-percent working assessment whichwas necessary before McClure's name could be placedon the Respondent's out-of-work list.Having considered all of the foregoing and the entirerecord, I conclude that the General Counsel has estab-lished by a preponderance of the evidence that the Re-spondent has engaged in unfair labor practices in viola-tion of Section 8(b)(1)(A) and (2) as alleged in the Gen-eral Counsel's complaint.CONCLUSIONS OF LAW1. Rust/W.S.H. is an employer engaged in commerceand in a business affecting commerce within the meaningof Section 2(6) and (7) of the Act.2. The Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. The Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(b)(1)(A) and (2) ofthe Act by failing and refusing from August 6, to August29, 1979, to register Leslie D. McClure for referral at theUnion's exclusive hiring hall, and by failing and refusingfrom August 6 to August 29, 1979, to refer Leslie D.McClure to work for employers who were signatory toagreements with the Union and who utilized the Union'sexclusive hiring hall, for reasons other than a failure toPLUMBERS, LOCAL 598 465 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDtender periodic dues or initiation fees uniformly requiredas a condition of acquiring or retaining membership inthe union.4. The unfair labor practices described above affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYSince I have found that the Respondent has engagedin unfair labor practices within the meaning of Section8(b)(1)(A) and (2) of the Act, I shall recommend to theBoard that the Respondent be ordered to cease anddesist from engaging in those unfair labor practices.I shall also recommend to the Board that the Respond-ent take certain affirmative action in order to effectuatethe policies of the Act. Such affirmative action will in-clude an order to make whole Leslie D. McClure forany loss of wages and benefits which have resulted fromthe Respondent's unfair labor practices. In addition, ap-propriate interest is to be paid by the Respondent to Mc-Clure. Such interest is to be computed in accordancewith the Board's decisions in F. W. Woolworth Company,90 NLRB 289 (1950), and Isis Plumbing & Heating Co.,138 NLRB 716 (1962). See also the Board's decision inOlympic Medical Corporation, 250 NLRB 146 (1980).As indicated previously in this Decision, I have takenjudicial notice of the Board's decision in United Associ-ation of Journeymen and Apprentices of the Plumbing andPipefitting Industry of the United States and Canada,Plumbers and Steamfitters Local Union 598, AFL-CIO(Columbia Mechanical Contractors Association), 250NLRB 75. The Board's decision in that case issued onJune 24, 1980. However, the unfair labor practices foundtherein had occurred in 1978. Considering the prior deci-sion and the unfair labor practices found in this case, Iconclude that those unfair labor practices, while seriousviolations of the Act, do not place the Respondent in thecategory of "repeat offenders and egregious violators ofthe Act" as described in the Board's decision in HickmottFoods, Inc., 242 NLRB 1357 (1979). Therefore I shallrecommend to the Board a narrowly drafted cease-and-desist order, rather than a broadly drafted injunctiveorder.On the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding,and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The Respondent, United Association of Journeymenand Apprentices of the Plumbing and Pipefitting Indus-try of the United States and Canada, Plumbers andSteamfitters Local Union No. 598, AFL-CIO, Pasco,Washington, its officers, agents, and representatives,shall:I. Cease and desist from:In the event that no exceptions are filed as provided by Sec. 102.46of the Board's Rules and Regulations, the findings, conclusions, and rec-ommended Order herein shall, as provided in Sec. 102.48 of the Board'sRules and Regulations, be adopted by the Board and become its findings,conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Failing and refusing to register Leslie D. McClurefor referral at the Union's exclusive hiring hall and fail-ing and refusing to refer Leslie D. McClure to work foremployers, who are signatory to agreements with theunion and who utilize the Union's exclusive hiring hall,for reasons other than a failure to tender periodic dues orinitiation fees uniformly required as a condition of ac-quiring or retaining membership in the Union.(b) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary in order to effectuate the policies ofthe Act:(a) Make whole Leslie D. McClure for any loss ofwages and benefits which have resulted from the Re-spondent's unfair labor practices and pay to McClure ap-propriate interest, as set forth in the section of this Deci-sion entitled "The Remedy."(b) Post at its offices and hiring hall copies of the at-tached notice which is marked as an "Appendix."2TheRegional Director for Region 19 will provide copies ofthe notice to the Respondent. After the Respondent'srepresentative has signed those copies, the Respondentshall post those notices immediately after receiving them.The Respondent shall maintain such notices for 60 con-secutive days after they have been posted in conspicuousplaces, including all of the places where the Respondentcustomarily posts notices to its members. The Respond-ent shall also take reasonable steps to insure that the no-tices are not altered, defaced, or covered by any othermaterial during the posting period.(c) Sign and return to the Regional Director forRegion 19 sufficient copies of the attached notice markedas an "Appendix" for posting by Rust/W.S.H., if thatemployer is willing to do so, in conspicuous places, in-cluding all of the places where the employer customarilyposts notices to its employees.(d) Within 20 days from the date of this Order the Re-spondent shall write a letter to the Regional Director forRegion 19 and tell him what the Respondent has done tocomply with this Order.2 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board," shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail and refuse to register Leslie D.McClure for referral at our exclusive hiring hall,and WE WILL NOT fail and refuse to refer Leslie D.McClure to work for employers, who are signatoryto agreements with our union and who utilize ourexclusive hiring hall, for reasons other than a failure--- PLUMBERS, LOCAL 598467to tender periodic dues or initiation fees uniformlyrequired as a condition of acquiring or retainingmembership in our union.WE WILL NOT in any like or related manner re-strain or coerce our members or employees in theexercise of the rights guaranteed them by Section 7of the National Labor Relations Act, as amended.WE WILL make whole Leslie D. McClure for anyloss of wages and benefits which resulted from ouractions, and WE WILL pay appropriate interest tohim on such amounts of money.UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING ANDPIPEFITTING INDUSTRY OF THE UNITEDSTATES AND CANADA, PLUMBERS ANDSTEAMFITTERS LOCAL UNION No. 598,AFL-CIO